DETAILED ACTION
This action is responsive to the Amendment filed on 07/06/2022. Claims 1 and 6 are pending in the case. Claims 2-5 and 7-9 are canceled. Claims 1 and 6 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 07/06/2022 (hereinafter Response), Applicant amended Claims 1 and 6; cancelled Claims 2-5 and 7-9; Amended the Disclosure; and argued against all objections and rejections previously set forth in the Office Action dated 04/07/2022.
Applicant's amendment to the disclosure is acknowledged.
Applicant’s amendment to claims 1 and 6 to further clarify the metes and bounds of the invention are acknowledged. 
Response to Amendment/Arguments
In response to Applicant's amendment to the disclosure and title, the objection to the disclosure is respectfully withdrawn.
In response to Applicant’s amendment to claims 1 and 6, the previous objection to the claims for informality is respectfully withdrawn.
Applicant’s cancelation of claim 5 renders moot the previous rejection of claim 5 under 35 USC 112(b) as indefinite.
In response to Applicant's amendment to cure the 35 U.S.C. § 101 rejection of claim 6, the arguments are persuasive, and the 35 U.S.C. § 101 rejection of the claim is respectfully withdrawn.
In response to Applicant’s argument that KHURANA in view of DEL MONTE, further in view of WANG may not be relied upon to teach all the elements of claims 1 and 6 (see Response pages 8-10), and in particular that the references fail to teach (amended portion has been underlined): 
third generating sentence vector data of a plurality of sentences included in the text data by acquiring a word vector of each of the word codes included in each of the plurality of sentences and accumulating each of the acquired word vectors, using the processor; and 
specifying the sentence vector related to the word that satisfies a reference, based on the code of the word that satisfies the reference, based on the inverted index, and based on the sentence vector data 
Examiner respectfully disagrees with Applicant’s argument as presented.
The first amended limitation is newly added to the claimed subject matter and finds it support in [0019] and [0041] of the disclosure as originally filed.
The second amended limitation was previously recited in now-canceled dependent claim 4.
Applicant argues against one specific citation to KHURANA (see Response page 9) but fails to address the citations relied upon for third generating sentence  or specifying the sentence vector related to the word that satisfies a reference, based on the code of the word that satisfies the reference, based on the inverted index, and based on the sentence vector data in combination (see previous action page 6 item 18.e; page 10 item 30).
Applicant then argues against one specific citation to DEL MONTE (see Response page 9) but fails to address the citations relied upon for teaching specifying the sentence vector related to the word that satisfies a reference, based on the code of the word that satisfies the reference, based on the inverted index, and based on the sentence vector data in combination (see previous action page 10 item 30).
Applicant then argues against one specific citation to WANG (see Response bottom page 9 to top of page 10), but fails to address the citations relied upon to teach third generating sentence vector data of a plurality of sentences included in the text data… using the processor or specifying the sentence vector related to the word that satisfies a reference, based on the code of the word that satisfies the reference, based on the inverted index, and based on the sentence vector data in combination (see previous action page 8 item 24.c, 24.d; page 10 item 30).
Applicant makes no argument against the combination of teachings. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
WANG may be relied upon to teach the specifics of generating sentence vectors which are suggested (and used) in KHURANA, including …by acquiring a word vector of each of the word codes included in each of the plurality of sentences and accumulating each of the acquired word vectors (see page 17459 section v in col 2: the working process is divided into three steps: the first step is calculating word vector through RNN; the second step is fine tuning the parameters of RNN; the third step is computing sentence vector based on the fixed parameters … If the sentence vector is calculated after the word vector, then Step 4 is changed to `Initialize sentence vectors and parameters. Load word vectors’ thus the sentence vector is necessarily generated by acquiring a word vector and accumulating each of the acquired word vectors after initializing the sentence vectors because the sentence vectors represent the sequence of words in the sentence), where the word vectors of KHURANA clearly have the claimed word codes.
Note that Applicant amended other limitations into independent claims 1 and 6, but provided no discussion as to how these amendments overcome the previous rejection of record.  These elements appear to be merely rolling up limitations from now-canceled claims 2-3.
Accordingly, any changed grounds of rejection below for claims 1 and 6 are in response to Applicant’s amendment.
Claim Objections
Claims 1 and 6 are objected to for reciting “specifying the sentence vector related to the word that satisfies a reference…” where “specifying the sentence vector related to the word that satisfies [[a]] the reference…” was perhaps intended, insofar as the previous limitation recites “specifying the appearance position of the code of the word that satisfies a reference in the encoded text data…”.
Claim Rejection – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KHURANA et al. (Text Compression And Superfast Searching. ArXiv.Org. pp. n/a. 2005, previously cited) in view of DEL MONTE (Patent Number: 5,704,060, previously cited) further in view of WANG et al. (Sentence Vector Model Based on Implicit Word Vector Expression. DOI:10.1109/ACCESS.2018.2817839. Published IEEE Access 03/26/2018, Vol. 6. pp. 17455-17463, previously cited).
Regarding claim 1, KHURANA teaches (in bold) or suggests (underlined) the processing method ((abstract) a new compression scheme for text is presented. The same is efficient in giving high compression ratios and enables super fast searching within the compressed text; note algorithm in Section 3, particularly “Parse I” and “Parse III”, starting on the 4th page of the provided copy of the reference) comprising: 
accepting text data (takes as input the uncompressed text… Parse 1: (1) Scan the whole text and break down words…), using a processor (either a hardware processor which is inherent in any computer implemented invention; or the software which is processing the text input; note the potential applications of the algorithm in Section 7); 
specifying a word included in the accepted text data (break down words… for each word); 
first generating a code associated with the specified word, using the processor ((2) Search whether the word lies in the reference list or not. If yes, place the reference number/index in the compressed file; note Section 2.3.1 which explains what a “reference number/index”; see also Appendix IV which explains the reference scheme); 
second generating information that associates an appearance position of the specified word in the text data with the word, using the processor (suggested at (2) Search whether the word lies in the reference list or not. If yes, place the reference number/index in the compressed file; as the reference number/index is placed in the order that it is read, the appearance position (relative order) of each word is maintained; particularly in view of Section 8 Another area of research would be to modify the compression scheme so that searching is even faster. Incorporating indexing so as to achieve the same is yet another challenge. Any reviews and research proposals are welcome); 
third generating sentencedata of a plurality of sentences included in the text data , using the processor (suggested at Parse III, which takes as input the result of Parse II and; 1. Find for each possible sentence structure amongst those listed in the sentence list…3. List the frequency of each occurring index {for the sentences} in a separate data structure; note also Appendix II: Sentence Generalization);
storing the generated code, the information, and the sentencedata (collectively, the compressed file and any information needed to search the compressed file) in association with the accepted text data using the processor (the compressed file and the initial input must be somehow associated in some fashion so that when a user wishes to determine whether a word W is in the initial input, the compressed file is searched instead; see algorithm in Section 5.1 for searching a phrase). 
wherein the second generating generates encoded text data by encoding each of the words included in the text data (the compressed form of the words used to generate the compressed file) , 
wherein the processing method further comprises:
specifying the appearance position of the code of the word that satisfies a reference in the encoded text data (interpreted as the result of searching the compressed file for a particular reference; see algorithm in Section 5.1 for searching a phrase), based on the code of the word that satisfies the reference (based on the compressed form of the word and the compressed form of the reference)
specifying the sentence  (interpreted as a second result of searching the compressed file for a particular target, the improved goal of the compression algorithm on searching in the Introduction: This technique of ours is quite suitable in performing the search tasks even within the compressed file. The encryption used makes the average search even faster. In this text, we also demonstrate the searching feature by giving an algorithm for the same; suggested at KHURANA Section 8: The technique is efficient in providing high compression ratios and faster search through the text. It leaves a good scope for further research for actually incorporating phase 3 of the given algorithm. The same should need extensive study of general sentence formats and scope for maximum compression. Another area of research would be to modify the compression scheme so that searching is even faster)
As noted above, KHURANA at best suggests second generating information that associates an appearance position of the specified word in the text data with the word, using the processor. KHURANA does not explicitly describe using an inverted index, thus KHURANA cannot be relied upon to teach specifying the appearance position of the code of the word that satisfies a reference in the encoded text data, based on the code of the word that satisfies the reference and based on the inverted index. These deficiencies are cured by DEL MONTE discussed below.
Further, KHURANA at best suggests generating sentence vector data by acquiring a word vector of each of the word codes included in each of the plurality of sentences and accumulating each of the acquired word vectors and storing sentence vector data (using these elements in the improved index structure and a sentence analysis step in order to improve overall searching time (see Section 8, as well as citations above). These deficiencies are cured by WANG discussed below.
Finally, KHURANA cannot be relied upon to expressly disclose specifying the sentence vector related to the word that satisfies a reference (providing a search result), based on the code of the word that satisfies the reference, based on the inverted index, and based on the sentence vector data. This deficiency is cured by the combined teachings of DEL MONTE and WANG.
DEL MONTE is generally directed to (abstract) an improved system for storing and retrieving information written as text which is accomplished by (col 5 lines 5-10) transforming one or more text documents into a highly-compressed archive structure which requires far less storage space than the original documents, but contains all the information necessary to rebuild the original documents. 
DEL MONTE uses a (col 6 lines 4-21) metafile 20 which is a collection of separate components that complete describe the original document 10, including (1) the unique words in the document (i.e., each word in the document is listed once) together with a list of each word's position(s) within the document--this is the metafile's word vector table 21. As further explained, (col 6 line 37) The assignment of positions to words is made by a lexical parser 120. 
Note that DEL MONTE may also be relied upon to expressly teach associating the metafile 20 and document file 33 [the compressed version] using the document’s serial number in a master archive, such that the archive information file 31 is updated to reflect the addition of the new document 10 (see col 19 lines 14-22). Note also the contents of archive structure in FIG 5.
Note also that DEL MONTE states (col 31 lines 6-11) Because the archive 30 contains an inverted index of all of the search terms in all of its documents, and because each document contains an inverted index of the positions of all of its search terms, the archive 30 is particularly well adapted to fast keyword searches, including keyword proximity searches.
Thus, DEL MONTE may be relied upon to teach the second generating information that associates an appearance position of the specified word in the text data with the word and generates an inverted index in which the code of the word included in the encoded text data is associated with the appearance position of the code. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of KHURANA and DEL MONTE before them, to have included the appearance position of the specified word in the text data with the word by incorporating the metafile’s word vector table 21 and inverted index taught by DEL MONTE into the compressed version of the file taught by KHURANA, the combination motivated by the suggestion in KHURANA for using an improved index and the teaching in DEL MONTE (abstract) for improving the search of keywords.
In combination, KHURANA in view of DEL MONTE teaches specifying the appearance position of the code of the word that satisfies a reference in the encoded text data, based on the code of the word that satisfies the reference and based on the inverted index (the result of searching the inverted index for a “reference word” that appears in the original text; using the compressed version of the word taught in KHURANA in the inverted index associated with each document for searching as taught in DEL MONTE (col 31, lines 5-10)).
However, the combination still fails to teach the details of the generation and use of sentence vectors, only that they may also be used for generating and searching the compressed file, as KHURANA admits to not implementing Phase 3 (sentence analysis and compression) of the algorithm and DEL MONTE is silent regarding sentence vectors. WANG cures this deficiency.
WANG teaches (abstract) a new vector computation model for text named s2v. Words, sentences, and paragraphs are represented in a unified way in the model. Sentence vectors and paragraph vectors are trained along with word vectors. Based on the unified representation, word and sentence (with different length) retrieval are experimentally studied. The results show that information with similar meaning can be retrieved even if the information is expressed with different words.
In Section II.A (starting page 17456 col 2), WANG provides an algorithm such that a dictionary may be used to replace a word with a symbolic representation of the word in a document sentence (page 17457 col 1) …an implicit expression in the sentences `Wang loves summer' and `Wang likes summer' is rewritten to `Wang #Gb09A01 summer'.
In Section II.B WANG teaches (starting page 17457 col 1), another word may be replaced due to its part of speech (page 17457 col 2) …The implicit expression through synonym dictionary and the implicit expression through part of speech can reduced the sparsity of corpus. Such as `Wang #Gb09A01 summer' can be expressed as `#nr #Gb09A01 summer'.
In Section V, WANG states (starting page 17459 col 2) Sentence vector computation based on word implicit expression is beneficial to the mining of sentence patterns. The calculation method of sentence vector adds extra vector after the calculation method of word vector. WANG then provides an algorithm.
In Section VII, WANG explains (page 17463 col 1) The proposed sentence vector calculation method can search the different expressions of the similar meaning, which overcomes the traditional semantic expression depending on words. Furthermore, sentence vectors could be used as features for other tasks. For instance, sentence vectors can be employed to support emotion recognition, semantic retrieval and topic mining as independent features.
Thus, WANG may be relied upon to teach third generating sentence vector data of a plurality of sentences included in the text data by acquiring a word vector of each of the word codes included in each of the plurality of sentences and accumulating each of the acquired word vectors (interpreting “accumulating” as merely collecting the word codes into the sentence vectors for storage). Further, sentence vectors may be used in semantic retrieval, thus WANG teaches specifying the sentence vector related to the word that satisfies a reference (e.g. sentence retrieval).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of KHURANA (as modified by DEL MONTE) and WANG before them, to have generated, stored, and used sentence vectors for searching (specifying) as required by the claim, with a reasonable expectation of success; the combination motivated by the suggestion in KHURANA to improve the compression of an input text (by encoding the words of the text and discussing encoding the sentences without implementation details), while still allowing for searching in the compressed text, and the teachings of WANG for using encoded words when generating sentence vectors, where the sentence vectors may also be used for searching a document and retrieving a sentence.
In combination, KHURANA as improved with the inverted index of DEL MONTE and the specific teaching of using sentence vectors for searching in WANG, teaches specifying the sentence vector related to the word that satisfies a reference, based on the code of the word that satisfies the reference, based on the inverted index, and based on the sentence vector data (retrieving from the compressed file a sentence of the original text that includes the reference, where the compressed file includes the inverted index and sentence vector data, the inverted index includes location information for the compressed (encoded) form of the reference, and the sentence vector data includes the compressed (encoded) forms of the reference and its surrounding words).
Regarding claims 2-5 – canceled.
Regarding claim 6, KHURANA in view of DEL MONTE, further in view of WANG, combined at least for the reasons discussed above, similarly teaches the information processing apparatus comprising: a hardware processor that executes a process (e.g. a suitably-configured computer programmed to perform operations; see at least WANG Section 7 for use environments) comprising the operations of claim 1, thus rejected under similar rationale.
Regarding claims 7-9 – canceled.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210144405 A1 – lossless reduction of data (compression) and performing multi-dimensional search and content-associative retrieval on the compressed data; uses inverted index
US 20210319167 A1 – encoding method is provided for an encoding apparatus. The method includes obtaining a target paragraph and a preset database, and inputting the target paragraph and preset database into a memory encoding model, obtaining, in an input layer, an original vector set of the target paragraph and a knowledge vector set of the preset database, obtaining, in a first memory layer, a first target sentence matrix according to the original vector set and the knowledge vector set, and obtaining, in an output layer, a paragraph vector of the target paragraph according to the first target sentence matrix, and performing processing based on the paragraph vector.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Amy M Levy/Primary Examiner, Art Unit 2173